DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 3 – 5, 7 – 8 and 10 – 17 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roshni Sitapara on March 8, 2021
The application has been amended as follows: 
CLAIMS
Claim 1 –line 7, after “cooperating” and before “driven” delete “a”
Claim 4 – line 2, after “faces” and before “spaced” delete “in”
Claim 10 – Amend – after “a diameter of less than 1mm”, insert “. “ and delete “, preferably less than 0.7mm and most preferably 0.5mm.”
Claim 12 – Amend – “The drive system of claim 1” to read “The drive system of claim 4”
Claim 14 – Amend – after “a diameter of less than 5mm”, insert “. “ and delete “, preferably less than 4mm and most preferably 2.5mm.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowability of claims 8 – 10 has been described previously in Non-Final Office Action dated September 1, 2020.  With regard to claim 8 – 10, the closest art of record, Diamond U.S. Patent No. 8,5166,641 (herein referred to as “Diamond”), in view of Kirchner, U.S. Patent No. 5,214,819 (herein referred to as “Kirchner”), discloses the handheld device drive system consistent with the claim limitations, as described in the previous Office action, but Diamond, alone or in combination with Kirchner, does not teach, suggest or make obvious that the pair of fingers are formed from a single length of material folded such that a pair of free ends are located Claims 3 – 5, 7 – 8 and 10 – 17 are allowed as being dependent from an allowed claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday (5:30am to 3:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MARK SPISICH/Primary Examiner, Art Unit 3723